DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 are current in the application.  Claims 1-5 are currently under examination. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aaron (US 2009/0232725 A1).
Regarding claim 1, Aaron teaches a method for converting hydrocarbon materials into a product, comprising: receiving, in a first chamber, a hydrocarbon feedstock (Fig. 13 parts 422, 428 hydrocarbon stock para. 0091; part 440, reducing mechanism unit, para. 0092 and 0094); receiving, in the first reaction chamber, a process gas (e.g. hydrogen gas, Fig. 13 part 454, para. 0095); delivering a first type of energy into the first reaction chamber to form a first set of process conditions that activates or ionizes the process gas and converts the hydrocarbon feedstock into an intermediate product (i.e. heating the reducing mechanism unit with any source, para. 0094); delivering the intermediate product and the activated and/or ionized process gas to a second reaction chamber (Fig. 13 parts 460 and 470 para. 0096); delivering a second type of energy into the second reaction chamber to form a second set 
Regarding claim 2, Aaron teaches the method of claim 1, wherein: the process gas comprises methane (i.e. natural gas, para. 0095; also, the Examiner is reading the hydrogen source 454 as including methane, para. 0095); the hydrocarbon feedstock comprises coal (Fig. 13 part 428, para. 0095); converting the hydrocarbon feedstock into an intermediate product comprises converting the coal into a vaporized and/or aerosolized hydrocarbon (para. 0056, 0090 parts 130 and 420); and converting the intermediate product into the final product comprises converting the vaporized and/or aerosolized hydrocarbon into the final product. (para. 0097-0102)  Therefore, Aaron anticipates the method of claim 2. 
Regarding claim 3, Aaron teaches the method of claim 1, wherein: the intermediate product has a lower molecular weight and lower boiling point than the hydrocarbon feedstock; and the intermediate product has a higher molecular weight and lower boiling point than the final product. (part 422 feedstock comprising e.g. coal part 428 has intermediate products amorphous carbon 442, activated carbon 424 para. 0091-0095, final product is part 490 diesel fuel, para. 0100)  Therefore, Aaron anticipates the method of claim 3. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron.
Regarding claim 4, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and MPEP 2144.04.IV.C.  Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to change the order of the microwave and non-microwave heating steps to have the first step use a microwave and a second step not using a microwave.   
Regarding claim 5, Aaron teaches adjusting the dwell time in the heating step to yield a desired percentage of amorphous carbon with the lowest expenditure of resources (para. 0093) and adjusting dwell time within the microwave unit to produce diesel fuel. (para. 0097) Optimizing a result-effective variable such as dwell time controlling the percentage of amorphous carbon (e.g. wherein the second set of process conditions comprises a higher residence time and a lower power draw as compare to the first set of process conditions) is obvious to one of ordinary skill in the art.  See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05.II.B.  

Response to Arguments
Applicant’s arguments, see Remarks page 4, filed November 5, 2020, with respect to the objection to claim 5 in light of the current amendment have been fully considered and are persuasive.  The objection to claim 5 has been withdrawn. 
Applicant’s arguments, see Remarks pages 4-5, filed November 5, 2020, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102 over Kirkbride’722 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aaron as set forth above.

Conclusion
Claims 1-5 are rejected. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080314730 A1 (microwave treatment of hydrocarbons/coke); US 2014/0364156 A1 (aerosol of carbon and hydrogen, microwave unit applied to hydrocarbon to decompose hydrocarbon into carbon and hydrogen).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/               Examiner, Art Unit 1794